Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  May 10, 2019                                                                                       Bridget M. McCormack,
                                                                                                                    Chief Justice

                                                                                                           David F. Viviano,
                                                                                                           Chief Justice Pro Tem

  159448(37)                                                                                             Stephen J. Markman
                                                                                                              Brian K. Zahra
                                                                                                        Richard H. Bernstein
                                                                                                        Elizabeth T. Clement
  ZAID SAFDAR,                                                                                          Megan K. Cavanagh,
           Plaintiff-Appellee,                                                                                           Justices
                                                                     SC: 159448
  v                                                                  COA: 344030
                                                                     Oakland CC: 2016-839363-DM
  DONYA AZIZ,
             Defendant-Appellant.
  ___________________________________/

          On order of the Chief Justice, the motion of plaintiff-appellee to extend the time for
  filing his answer to the application for leave to appeal is GRANTED. The answer will be
  accepted as timely filed if submitted on or before May 28, 2019.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                                    May 10, 2019

                                                                                Clerk